     Case 3:19-cr-00083-M Document 86 Filed 10/10/19    Page 1 of 39 PageID 435

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

UNITED STATES OF AMERICA

v.                                                No. 3:19-CR-083-M

RUEL M. HAMILTON


         GOVERNMENT’S RESPONSE IN OPPOSITION TO HAMILTON’S
        MOTION TO DISMISS FOR VIOLATION OF THE SPEEDY TRIAL ACT
                          AND BRIEF IN SUPPORT




                                            Respectfully submitted,

                                            ERIN NEALY COX
                                            United States Attorney

                                            /s/ Emily Falconer
                                            Emily B. Falconer
                                            Assistant United States Attorney
                                            Texas Bar No. 24069694

                                            Marcus Busch
                                            1100 Commerce Street, Third Floor
                                            Dallas, Texas 75242
                                            Telephone: 214.659.8681
                                            Facsimile: 214.767.4100
   Case 3:19-cr-00083-M Document 86 Filed 10/10/19                                      Page 2 of 39 PageID 436

                                              TABLE OF CONTENTS

                                                                                                                             Page

TABLE OF AUTHORITIES ......................................................................................................... iv

         I.        Factual background ....................................................................................... 3

                   A.        Defense counsel negotiated for a fall trial setting beginning several
                             days after Hamilton’s initial appearance in court .............................. 3

                   B.        Eighteen days after the parties move for a second continuance—
                             seeking to delay the trial setting by more than six months—
                             Hamilton’s codefendant Carolyn Davis is killed by a drunk driver .. 6

                   C.        Procedural Timeline of the Case ........................................................ 7

         II.       Only 36 countable days have elapsed on Hamilton’s speedy-trial clock ...... 9

                   A.        Two lengthy ends-of-justice continuances (Periods 3 and 4, 249
                             total days) are excludable from computation under 18 U.S.C. §
                             3161(h)(7)(A) ................................................................................... 11

                             1.        The first ends-of-justice continuance of 62 days (Period 3)
                                       is excludable under § 3161(h)(7)(A) ..................................... 12

                             2.        The second continuance of 187 days (Period 4) is excludable
                                       under § 3161(h)(7)(A) ........................................................... 18

                   B.        Hamilton’s motion for a status conference resulted in one day of
                             excludable time (Period 1) ............................................................... 19

                   C.        Proceedings relating to the suspension of codefendant Davis’s
                             attorney resulted in 27 days of excludable time (Period 2) .............. 20

         III.      The alleged speedy-trial violation here does not warrant the draconian
                   remedy of dismissal with prejudice ............................................................. 24

                   A.        Hamilton’s offenses were serious .................................................... 25

                   B.        The facts surrounding the delay strongly favor dismissal without
                             prejudice ........................................................................................... 26

                   C.        The balance of the administration of the Act and the administration
                             of justice weigh against dismissal with prejudice ............................ 28
                                                                ii
   Case 3:19-cr-00083-M Document 86 Filed 10/10/19                                   Page 3 of 39 PageID 437

CONCLUSION ................................................................................................................. 33

CERTIFICATE OF SERVICE .......................................................................................... 34




                                                              iii
   Case 3:19-cr-00083-M Document 86 Filed 10/10/19                            Page 4 of 39 PageID 438


                                      TABLE OF AUTHORITIES

Federal Cases                                                                                             Page(s)

Blackledge v. Allison, 431 U.S. 63 (1977) ........................................................................ 30

United States v. Bieganowski, 313 F.3d 264 (5th Cir. 2002) ..................................... passim

United States v. Blevins, 142 F.3d 223 (5th Cir. 1998) ............................................... 24, 29

United States v. Carr, 740 F.2d 339 (5th Cir. 1984) ............................................. 30, 31, 32

United States v. Clark, 577 F.3d 273 (5th Cir. 2009)............................................ 25, 26, 28

United States v. Dignam, 716 F.3d 915 (5th Cir. 2013) ............................................. passim

United States v. Edelkind, 525 F.3d 388 (5th Cir.2008) ................................................... 15

United States v. Franklin, 148 F.3d 451 (5th Cir. 1998) ....................................... 20, 21, 22

United States v. Kington, 875 F.2d 1091 (5th Cir. 1989) .................................................. 27

United States v. Kramer, 827 F.2d 1174 (8th Cir. 1987) .................................................. 29

United States v. Mancia-Perez, 331 F.3d 464 (5th Cir. 2003) .......................................... 24

United States v. McNealy, 625 F.3d 858 (5th Cir. 2010) ........................................... passim

United States v. Peoples, 811 F.2d 849 (5th Cir. 1987) .............................................. 27, 29

United States v. Taylor, 487 U.S. 326 (1988) ................................................................... 24

United States v. Westbrook, 119 F.3d 1176 (5th Cir. 1997)....................................... passim

United States v. Whitfield, 590 F.3d 325 (5th Cir. 2009) ............................................ 15, 27

Zedner v. United States, 547 U.S. 489 (2006) ................................................. 10, 11, 12, 29




                                                         iv
   Case 3:19-cr-00083-M Document 86 Filed 10/10/19                                    Page 5 of 39 PageID 439


Federal Statutes                                                                                                     Page(s)

18 U.S.C. § 3161(c)(1) ........................................................................................................ 9

18 U.S.C. § 3161(h)(1)(D)............................................................................................. 1, 19

18 U.S.C. § 3161(h)(1)(H)........................................................................................... 21, 22

18 U.S.C. § 3161(h)(6) ................................................................................................ 20, 22

18 U.S.C. § 3161(h)(7) ...................................................................................................... 20

18 U.S.C. § 3161(h)(7)(A).......................................................................................... passim

18 U.S.C. § 3161(h)(7)(B) ................................................................................................. 11

18 U.S.C. § 3162(a)(2) ...................................................................................................... 24




                                                               v
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 6 of 39 PageID 440



       The Court should deny defendant Hamilton’s motion to dismiss the indictment

under the Speedy Trial Act [77] because only 36 days have elapsed on the “speedy-trial

clock.” Of the 311 days between Hamilton’s initial appearance in court and the current

trial setting, 276 are excludable under the Act for various reasons:

 Excludable Date range          Total      Reason for exclusion                Discussed
 Period                         number                                         infra at
                                of days
 Period 1     March 4, 2019-    1          Hamilton filed motion for a         Subsection
              March 4, 2019                status conference, see 18 U.S.C.    II(B)
                                           § 3161(h)(1)(D)
 Period 2     March 18,         26         Proceedings related to the          Subsection
              2019-                        suspension of codefendant           II(C)
              April 12, 2019               Davis’s attorney and its impact
                                           on Davis’s guilty plea,
                                           §§ 3161(h)(1)(H), 3161(h)(6).
 Period 3     May 2, 2019-      62         Parties’ joint motion to transfer   Subsection
              July 2, 2019                 the case to this Court, agreed      II(A)(1)
                                           motion to continue the trial
                                           setting, and the first “ends of
                                           justice continuance,
                                           §§ 3161(h)(1)(D)–(E),
                                           3161(h)(7)(A)–(B)
 Period 4     July 3, 2019-     187        Delay stemming from parties’        Subsection
              January 5, 2019              second joint motion to continue     II(A)(2)
                                           the trial setting and the second
                                           “ends of justice continuance,
                                           § 3161(h)(7)(A)–(B)
 Total                          276
 excludable
 time
The lion’s share of this time (249 days) is from Periods 3 and 4, two ends-of-justice

continuances properly granted by the Court—with the findings required by 18 U.S.C.

§ 3161(h)(7)(A)—at the request of both parties. The legal analysis is simple: those

continuances were excludable. And it should be simple, because a defendant cannot use

his speedy-trial rights as a “two-edged sword” by asking for more time to prepare for trial


Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 1
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19               Page 7 of 39 PageID 441

and then later seeking dismissal of the indictment because his trial did not proceed

quickly enough. See, e.g., United States v. Westbrook, 119 F.3d 1176, 1188 (5th Cir.

1997).

         Throughout this proceeding, defense counsel has invoked the Act as a shield,

negotiating with the government for two lengthy agreed continuance motions intended to

accommodate trial schedules, counsel for both parties’ vacation plans, and defense

counsel’s observance of religious holidays in the fall. After helping to convince the

Court that those continuances served the ends of justice and his ability to prepare his

defense, counsel now invokes the Act as a sword, seeking dismissal of the indictment due

to delays he actively participated in creating. The Court should reject his attempt to use

the Act in this way.

         Long-established Fifth Circuit precedent leaves little question that all of the time

in Periods One through Four is excludable from Hamilton’s speedy-trial computation.

But even if the Court finds a violation of the Act, dismissal with prejudice is far too harsh

a remedy on these facts. Hamilton committed serious offenses—bribing public officials

to advance his own financial interests—that undermine the public trust in government.

Further, dismissal with prejudice would harm the administration of justice because

defense counsel was largely responsible for the delayed trial setting; the public has a

strong interest in seeing Hamilton stand trial; and dismissal with prejudice would have

little value in deterring dilatory prosecutions in the future. Hamilton’s best argument—

that he is prejudiced by the unavailability of codefendant Carolyn Davis due to her

untimely death in July—is unpersuasive. He has not convincingly shown that Davis

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 2
     Case 3:19-cr-00083-M Document 86 Filed 10/10/19           Page 8 of 39 PageID 442

intended to withdraw her guilty plea and testify on his behalf, given that she repeatedly

swore in open court that she was guilty of accepting bribes from Hamilton and reiterated

her guilt to a probation officer in advance of sentencing. 1 And in any event, defense

counsel filed a motion for a six-month continuance just 18 days before Davis’s untimely

death, which indicates that he was not prepared for trial before Davis died. If he had

been forced to stand trial sooner, he would likely be complaining now that the Court

abused its discretion in denying him adequate time to prepare.

I.        Factual background

          A.      Defense counsel negotiated for a fall trial setting beginning several days
                  after Hamilton’s initial appearance in court.

          It is unclear why defense counsel would suggest in his motion that he only

recently discovered an alleged violation of the Speedy Trial Act “[i]n reviewing the

record of this case for motions.” (See Mot. to Dism. at 1.) The vast majority of delay

between Hamilton’s initial appearance and the current trial setting—276 of 311 total

days—stems from two lengthy continuances that the Court granted to serve the ends of

justice. Those continuances were specifically requested by both parties, and defense

counsel Abbe Lowell actively sought a fall trial setting from the day after he filedwained

his appearance in this case. Hamilton also claims, in carefully selected language, that

“defense counsel . . . never agreed to any excludable time” under the Act. (Id. (emphasis

added).) This statement is “true” only in the most technical and formalistic sense of the

word.



1
    See Davis Presentence Report at 11 (Sealed) [51-1].

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 3
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 9 of 39 PageID 443

       In actuality, in March 5, 2019—four days after Hamilton’s initial appearance and

just one day after Lowell filed his initial appearance—Lowell emailed AUSA Marcus

Busch to request a fall trial setting. Lowell wrote:

       When you can, give me a call to discuss the schedule of the case, especially
       in light of the Court’s initial order. You have been working this investigation
       (and still might be) for years, I for only 2 weeks. I would like more time (fall
       trial) and hope you will agree.

(Exh. 4.) This led to a series of conversations that spanned a number of weeks, in which

Lowell and Busch discussed a variety of scheduling concerns: Lowell’s planned

European vacation; a different vacation that Busch had scheduled; a case that Busch was

trying in March and April; protracted negotiations over the parties’ proposed protective

order; and Lowell’s unavailability during the Jewish high holy days in September and

October.

       Lowell and Busch’s early conversations were memorialized in friendly and

collegial emails between both Lowell and Busch and Lowell and AUSA Andrew

Wirmani. (See Exhs. 1–4.) These emails demonstrate that Lowell not only agreed to the

continuances sought by the parties, he was actively involved with negotiating them. For

example, in April 2017, Lowell suggested a trial setting of late fall 2019 to accommodate

various attorney schedules—including Lowell and Busch’s planned vacations and

Lowell’s observance of the Jewish high holy days in September and October—as well as

the discovery timetable in this case:

       But we should discuss the schedule and a motion? The key is to get you your
       trip in and then ALL the religious holidays I observe are on week days in
       September to late October and each week has days off. So we should ask for
       last week of October or November 3. That la[t]er date makes sense anyway

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 4
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                   Page 10 of 39 PageID 444

        given our late start on motions and discovery and summer (long trip in
        August). We could set out a complete schedule in a motion we file together.

(Exh. 1.) Lowell even helpfully offered to provide Busch with a model scheduling order

to propose to the Court. (Id. (“I’ve done those and can send you a model.”).

        These scheduling negotiations resulted in two agreed motions to continue the trial

setting [42, 54]. The first of these motions was filed on May 2, 2019—four days before

the initial trial setting of May 6, 2019—and was granted by Judge Scholer the next day in

an electronic order [44]. Within an hour of entering that order, Judge Scholer also

granted the parties’ separate motion to transfer the case to this Court [45] and entered

written findings that the ends of justice served by the continuance outweighed Hamilton’s

and the public’s interest in a speedy trial [47]. 2 Judge Scholer left it to this Court to set a

new trial date, and the Court set a date of July 22, 2019. (See Amended Scheduling

Order [49].) This date was well earlier than the November date the parties had requested,

and this Court admonished the parties, in boldfaced text, that

         If the defendant files for a continuance of the trial date, he and his
        counsel must sign and file with the Court a document entitled
        “Acknowledgment” which must state that the defendant understands he
        will not be going to trial within the speedy trial deadline. A sample
        acknowledgment can be provided to the parties by the Court
        Coordinator upon request.

(Id. at 2 (emphasis in original).)

        After being admonished of the speedy-trial implications of a later setting, Lowell

filed a second motion for a later trial date, wherein he requested a trial setting of January



2
 The timing of Judge Scholer’s three May 3 orders is reflected in several emailed ECF notifications that
are attached to this brief as exhibits. (See Exhs. 5-7.)

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 5
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                Page 11 of 39 PageID 445

13, 2020 [54]. On July 3, 2019, this Court granted that second motion in a written order

[55], where it also made ends-of-justice findings similar to the ones entered by Judge

Scholer for the first continuance. That order set the current trial date of January 6, 2020.

A fuller discussion of the circumstances surrounding each continuance appears in subpart

II below.

          B.     Eighteen days after the parties move for a second continuance—
                 seeking to delay the trial setting by more than six months—Hamilton’s
                 codefendant Carolyn Davis is killed by a drunk driver.

          On July 15, 2019, just 18 days after Lowell filed the parties’ joint motion for a

January trial date, tragedy struck. Hamilton’s codefendant Carolyn Davis— the former

Dallas City Council member to whom Hamilton paid over $40,000 in bribes—was killed

by a drunk driver. 3 The driver, who had four prior DWI arrests, was charged with

intoxication manslaughter for Davis’s death. 4

          Davis’s untimely death is relevant to this motion because she had already pled

guilty to accepting bribes from Hamilton and was expected to testify against him at trial.

Indeed, Davis signed a six-page factual resume [10] detailing her quid pro quo

arrangement with Hamilton, in which Hamilton funneled bribes to her through a

nonprofit organization, paid her in cash, and promised her future employment, in

exchange for Davis helping Hamilton secure the Council’s approval for tax credits and




3
  Police ID Suspect in Crash that Killed Dallas City Council Member Caolyn Davis, Dallas Morning
News, available at https://www.dallasnews.com/news/politics/2019/07/16/police-id-suspect-in-crash-
that-killed-former-dallas-city-council-member-carolyn-davis-and-critically-injured-her-daughter.
4
    Id.

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 6
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 12 of 39 PageID 446

$2.5 million in funding for one of housing developments. (Id. (Hamilton is “Person A” in

Davis’s factual resume).)

       Now Hamilton claims that before Davis died—entirely unbeknownst to the

government—she had been planning to attempt to withdraw the guilty plea she entered

months before. (Mot. to Dism. at 19.) Davis had reiterated her guilt in open court on two

separate occasions, but after she died, defense counsel managed to obtain declarations

from three of her associates indicating that she regretted pleading guilty and had planned

to testify that Hamilton did not bribe her. (See Exhs. 1–3 to Mot. to Dism.) These

declarations were news to the government. Before Davis died, neither she, nor her

attorney, nor Hamilton’s counsel had ever mentioned to the government that Davis was

considering withdrawing her plea or no longer planned to cooperate in Hamilton’s

prosecution. In fact, before her death, Davis had met with the probation officer who was

preparing her PSR and reiterated her guilt of accepting bribes from Hamilton.

       C.     Procedural Timeline of the Case

       As explained in detail in Part II, 276 of 311 days between Hamilton’s initial

appearance and the current trial setting are excludable under the Speedy Trial Act. The

table below, which is color-coded to correspond with four excludable time periods (see

Introduction, supra) provides the procedural history of this case in graphical form. The

government’s legal analysis with respect to each of these periods is explained in Part II.




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 7
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19            Page 13 of 39 PageID 447


 Date                  Event

 March 1-              Countable time under the Speedy Trial Act, beginning with
 March 3, 2019         Hamilton’s initial appearance in court [16]

 March 4-              Excludable Period 1: Delay related to defense motion for
 March 4, 2019         scheduling order (1 day)

                       March 4, 2019: Defense counsel Abbe Lowell files a notice of
                       appearance [23] and Hamilton’s motion for a status conference
                       [24]; Judge Scholer enters initial scheduling order with May 6,
                       2019 trial date [25]

 March 5-              Countable time under the Speedy Trial Act
 March 17, 2019

 March 18-             Excludable Period 2: Delay related to codefendant Davis (26
 April 12, 2019        days)

                       March 18, 2019: Judge Scholer enters order referring Allen
                       disciplinary matter to a magistrate judge “for a hearing, if
                       necessary, and additional findings” [29]


                       March 29, 2019: Magistrate Judge Rutherford holds hearing on
                       Allen disciplinary matter and its effect on Davis’s guilty plea
                       [37]; enters order granting Davis’s motion to substitute attorney
                       Heath Harris for attorney Allen [38]; and enters supplemental
                       findings to report and recommendation that Judge Scholer accept
                       Davis’s guilty plea [38]


                       April 12, 2019: Judge Scholer enters order accepting the
                       magistrate judge’s findings and accepting Davis’s guilty plea
                       [39]

 April 13-May 1,       Countable time under the Speedy Trial Act
 2019
 May 2, 2019-          Excludable Period 3: Delay relating to first continuance in
 July 2, 2019          the ends of justice (62 days)

                       May 2, 2019: The government files an agreed motion to transfer
                       the case to this Court in light of the Court’s sentencing of key

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 8
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19            Page 14 of 39 PageID 448


                        witness Dwaine Caraway [43] and motion to continue the trial
                        setting until November 2019 [42]

                        May 3, 2019: Judge Scholer enters electronic order granting the
                        motion to continue [44]; order transferring the case to this Court
                        [46]; and written order elaborating her findings on the motion to
                        continue [47]

                        May 14, 2019: This Court enters amended scheduling order,
                        setting a new trial date of July 22, 2019 [49]

                        June 27, 2019: Defense counsel Lowell files joint motion to for
                        new scheduling order, requesting a trial date of January 13, 2019
                        [54]

 July 3, 2019-          Excludable Period 4: Delay relating to second continuance in
 January 5, 2020        the ends of justice (187 days)

                        July 3, 2019: Court construes joint motion for scheduling order
                        as a motion to continue in the ends of justice, grants the motion,
                        and sets a new trial date of January 6, 2020 [55]

                        July 16, 2019: Codefendant Carolyn Davis is killed in a car
                        accident by a drunk driver

 January 6, 2020        Current trial setting


II.    Only 36 countable days have elapsed on Hamilton’s speedy-trial clock.

       The Speedy Trial Act protects defendants’ and the public’s interest in the swift

resolution of criminal charges. But in passing the Act, Congress also recognized that it

can be difficult to administer justice in 70 days’ time. As a general matter, the Act

requires that a defendant’s trial commence “within seventy days from the filing date (and

making public) of the . . . indictment, or from the date the defendant has appeared before

a judicial officer of the court in which such charge is pending, whichever date last

occurs.” 18 U.S.C. § 3161(c)(1); accord United States v. Dignam, 716 F.3d 915, 20-21

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 9
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 15 of 39 PageID 449

(5th Cir. 2013). That said, the Supreme Court has “recognize[d] that criminal cases vary

widely and that there are valid reasons for greater delay in particular cases.” Zedner v.

United States, 547 U.S. 489, 497 (2006).

       “To provide [this] necessary flexibility, the Act includes a long and detailed list of

periods of delay that are excluded in computing the time within which trial must start.”

Id. (citing § 3161(h)). For example, the Act excludes from the 70-day computation:

       • “[D]elay resulting from any pretrial motion, from the filing of the motion
         through the conclusion of the hearing on, or other prompt disposition of, such
         motion,” § 3161(h)(1)(D);

       • “[D]elay resulting from any proceeding relating to the transfer of a case,”
         § 3161(h)(1)(E);

       • “[D]elay reasonably attributable to any period, not to exceed thirty days,
         during which any proceeding concerning the defendant is actually under
         advisement by the court,” § 3161(h)(1)(H);

       • “[A] reasonable period of delay when the defendant is joined for trial with a
         codefendant as to whom the time for trial has not run and no motion for
         severance has been granted,” § 3161(h)(6); and

       •    “[A]ny period of delay resulting from a continuance granted by any judge . . .
           if the judge granted such continuance on the basis of his findings that the ends
           of justice served by taking such action outweigh the best interest of the public
           and the defendant in a speedy trial,” § 3161(h)(7)(A).

These statutory exclusions are implicated in the four time periods excludable from

Hamilton’s speedy-trial clock.




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 10
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19               Page 16 of 39 PageID 450


       A.     Two lengthy ends-of-justice continuances (Periods 3 and 4, 249 total
              days) are excludable from computation under 18 U.S.C.
              § 3161(h)(7)(A).

       Two lengthy continuances (Periods 3 and 4) that the Court granted are excludable

because the Court supported them with the findings required by the Speedy Trial Act.

The Act excludes “period[s] of delay resulting from a continuance granted by any judge

. . . if the judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial,” 18 U.S.C. § 3161(h)(7)(A). As the Supreme Court has

recognized, this ends-of-justice provision furnishes “[m]uch of the Act’s flexibility”

because it “gives the district court discretion—within limits and subject to specific

procedures—to accommodate limited delays for case-specific needs.” Zedner, 547 U.S.

at 498–99. This flexibility is enabled by the concomitant requirements that the Court

enter specific findings that the ends of justice served by the continuance outweigh the

defendant’s and the public’s interest in a speedy trial and that the court “set forth, in the

record of the case, either orally or in writing, its reasons for” such findings. 18 U.S.C.

§ 3161(h)(7)(A).

       The Act further directs courts, in deciding whether to grant an ends-of-justice

continuance, to consider a non-exhaustive list of factors. See 18 U.S.C. § 3161(h)(7)(B).

Two are relevant here:

       (i) Whether the failure to grant such a continuance in the proceeding would
       be likely to make a continuation of such proceeding impossible, or result in
       a miscarriage of justice; and




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 11
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 17 of 39 PageID 451

       (iv) Whether the failure to grant such a continuance . . . would deny the
       defendant reasonable time to obtain counsel, would unreasonably deny the
       defendant or the Government continuity of counsel, or would deny counsel
       for the defendant or the attorney for the Government the reasonable time
       necessary for effective preparation, taking into account the exercise of due
       diligence.

18 U.S.C. §§ 3161(h)(7)(B)(i), (iv).

       Beyond these requirements, the Act is also flexible as to when these required

findings must be made. See United States v. McNealy, 625 F.3d 858, 862-63 (5th Cir.

2010) (citing Zedner, 547 U.S. at 506-07) (“‘[A]lthough the Act is clear that the[se]

findings must be made, if only in the judge’s mind, before granting the continuance . . . ,

the Act is ambiguous on precisely when those findings must be set forth in the record of

the case.’”). “At the very least, the Act implies that those findings must be put on the

record by the time a district court rules on a defendant’s motion to dismiss[.]” Id. at 863.

The Fifth Circuit has held that the findings may be articulated either by the judge who

granted the continuance or by “[a] successor judge.” Dignam, 716 F.3d at 922.

              1.     The first ends-of-justice continuance of 62 days (Period 3) is
                     excludable under § 3161(h)(7)(A).

       The first continuance at issue here (Period 3) is excludable under § 3161(h)(7)(A)

because Judge Scholer entered written findings that the ends of justice served by the

continuance would outweigh the public’s and defendant’s interest in a speedy trial. As

discussed in subsection (1) above, the parties began negotiating for this continuance in

the earliest days of this prosecution, in order to accommodate attorney scheduling

conflicts and the protracted discovery schedule. (See Exh. 1.) The parties also agreed




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 12
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                   Page 18 of 39 PageID 452

that a continuance needed to accommodate their request to transfer the case from Judge

Scholer’s docket to this Court. 5

         On May 2, along with the motion to transfer the case to this Court, the government

also filed, on behalf of both parties, a motion to continue the original trial setting. (See

Unopposed Mot. to Continue Trial and Pretrial Deadlines [42].) In that motion, the

government explained that a continuance was necessary for several reasons: (i) discovery

had only recently been served on defense counsel due to the time required to negotiate

the protective order that Judge Scholer entered on April 22, 2019; (ii) additional time was

needed for the defense to review the discovery materials, file pretrial motions, evaluate

the government’s case, and prepare for trial; (iii) the government would need time after

that to respond to defense motions and prepare for trial; and (iv) the continuance was

necessary to effectuate the parties’ agreed request to transfer the case to this Court. (Id.

at 1–2.) Thus, the unopposed motion sought a fall trial setting of November 4, 2019. (Id.

at 2.)

         As explained in subpart I(A), this continuance motion memorialized earlier

scheduling negotiations between defense counsel Lowell and the government. (See Exhs.

1–3.) Indeed, Lowell not only agreed to the government’s May 2 continuance motion, he



5
  The parties sought to transfer the case from Judge Scholer’s docket to this Court because this Court had
recently sentenced Dwaine Caraway, the other Dallas City Council Member whom defendant Hamilton is
alleged to have bribed. See Judgment [29], United States v. Caraway, No. 3:18-CR-00409-M-1 (Apr. 8,
2019). To that end, they filed an agreed motion to transfer the case to this Court on May 2, 2019, in
which they explained that Caraway was expected to testify against Hamilton in this case, and this Court
had stated at Caraway’s sentencing that he may be eligible for a sentence reduction based on his
testimony against Hamilton. (See Agreed Mot. to Transfer at 2 [43].) The parties agreed that a transfer
was appropriate in light of this Court’s expertise with the Caraway matter and the interrelatedness of the
two cases. (See id.)

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 13
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19               Page 19 of 39 PageID 453

was actively involved in preparing it. The same day the motion to continue was filed,

Lowell sent AUSA Andrew Wirmani redlined changes to that document. He explained

his additions as follows:

       I made some changes to reflect a few events, most importantly the date we
       received discovery after the protective order was entered. I think I have all
       of that right, but please let me know if I do not. I also changed the proposed
       order in light of the fact that we will be making a request for a transfer and
       we should check dates with the new judge if that occurs. . . . As to the
       schedule, the last draft that Marcus sent was more or less OK but I think, if
       we are going to have an early November trial, we should have motions filed
       a little before he has that date now. . . .

(Exh. 2 at 1 (emphasis added).) Most notably, this email demonstrates that it was Lowell

who inserted language to the motion to reflect that the defense needed additional time to

prepare for trial in light of the discovery timetable. (Id.)

       Judge Scholer entered three successive orders that granted the requested

continuance [44], transferred the case to this Court [46], and elaborated her findings for

granting the continuance [47]. In the latter of these orders, she explained:

       For the reasons set out in defendant’s motion, the Court finds that (1) the
       ends of justice served by the granting of a trial continuance outweigh the best
       interests of the public and the defendant in a speedy trial; (2) the failure to
       grant a continuance in this case would deny defendant’s counsel the
       reasonable time necessary for effective preparation, taking into account the
       exercise of due diligence; and (3) taking into account the exercise of due
       diligence by defense counsel, a continuance of the duration granted by this
       order is necessary for effective preparation by defense counsel.

(Order on Motion to Continue [46].) This Court then set a new trial date of July 22,

2019. (Amended Scheduling Order [55].)




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 14
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                 Page 20 of 39 PageID 454

        This first continuance (Period 3: May 2 to July 3, 2019) 6 was properly excludable

from the speedy-trial clock because Judge Scholer made specific and particularized

findings that satisfied the Act’s requirements for an excludable continuance in the ends of

justice. See 18 U.S.C. § 3161(h)(7)(A). The Fifth Circuit has repeatedly held that no

magic words are required to satisfy § 3161(h)(7)(A)’s requirement that ends-of-justice

findings be made on the record. See, e.g., United States v. Whitfield, 590 F.3d 325, 358

(5th Cir. 2009) (holding that court’s findings were adequate because they rested on an

acceptable statutory consideration under subsection 3161(h)(8)(B)); United States v.

Edelkind, 525 F.3d 388, 397 (5th Cir.2008) (holding that the district court’s finding on

the record that the case was complex was sufficient to satisfy section 3161(h)(b)(A));

United States v. Bieganowski, 313 F.3d 264, 282 (5th Cir. 2002) (same).

        Even if magic words were required, Judge Scholer used them. Her order used the

exact language of § 3161(h)(7)(A) in finding that the ends of justice served by the

continuance outweighed the public’s and defendant’s interest in a speedy trial. (Order on

Mot. to Continue [47].) It also made reference to specific statutory considerations from

§§ 3161(h)(7)(B)(i) and (iv). (Id.) Hamilton argues that Judge Scholer’s findings were

inadequate because she referred to the motion to continue as “the defendant’s motion,”

rather than as an unopposed government motion. (Mot. to Dism. at 5.) But the issue of

who filed the motion has no bearing on the adequacy of the court’s findings. Instead, the



6
 The government has included in this period the two days between the filing of the motion to continue,
which automatically tolled the speedy trial clock under § 3161(h)(1)(D). The government counts the end
of Period 3 as July 3, 2019, the day before this Court granted the second continuance, which begins
Period 4.

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 15
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 21 of 39 PageID 455

Act provides that the court may grant an ends-of-justice continuance, “whether granted

sua sponte or on a party’s motion.” 18 U.S.C. § 3161(h)(7)(A).

       Further, regardless of how the motion was styled, it is substantively inaccurate for

Hamilton to claim that the motion was not a defense motion. It was styled as an

unopposed government motion, but the parties’ correspondence makes clear that it was

an agreed motion on behalf of both parties. Indeed, Lowell’s May 2 email to Andrew

Wirmani shows that Lowell not only reviewed the motion before it was filed, he redlined

and added language to it—language that specifically invoked the defense’s need for extra

time to prepare for trial. (See Exh. 2.) It is inaccurate, then, for Lowell to now argue that

“[t]here was nothing in the record” to support Judge Scholer’s finding that a continuance

was necessary to allow defense counsel or the government adequate time to prepare.

(Mot. to Dismiss at 5-6.) That language was in the motion, it was added by Lowell

himself, and it was a proper record foundation for Judge Scholer’s ends-of-justice

findings. See 18 U.S.C. §§ 3161(h)(7)(B)(i), (iv).

       Hamilton is also incorrect that Judge Scholer lacked jurisdiction to grant a

continuance because she entered her findings only after transferring the case to this

Court. (Mot. to Dism. at 5.) Judge Scholer granted the continuance in an electronic order

[44] before she transferred the case to this Court [46]. Her later order on the motion to

continue [47] simply placed in the record the findings she made to support the

continuance, as required by the Act. As the Fifth Circuit has recognized, the Speedy

Trial Act does not specify when the court must enter its ends-of-justice findings into the

record. McNealy, 625 F.3d at 862–63. “[T]he Act is clear that the[se] findings must be

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 16
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 22 of 39 PageID 456

made, if only in the judge’s mind, before granting the continuance,” but they need only be

placed in the record at some point “by the time a district court rules on a defendant’s

motion to dismiss.” Id. (emphasis added). Because Judge Scholer entered her findings

less than an hour after granting the continuance, it is clear from the record that she had

ends-of-justice considerations in mind when she granted the continuance. 7

        Even if Judge Scholer stripped herself of jurisdiction to enter ends-of-justice

findings by entering the transfer order 18 minutes prior, this Court can simply rearticulate

those findings on the record now. The Fifth Circuit has held the Act’s required findings

may be articulated either by the judge who granted the continuance or by “[a] successor

judge.” Dignam, 716 F.3d at 922. The Act’s requirements are satisfied so long as (i) the

record indicates that the district court had ends-of-justice considerations in mind when it

granted the continuance, and (ii) the ends-of-justice findings are entered into the record

by the time the district court rules on the defendant’s motion to dismiss on speedy-trial

grounds. See Bieganowski, 313 F.3d at 283; see also Dignam, 716 F.3d at 922-23

(affirming that the successor judge’s articulation of the predecessor judge’s reasons for

granting the continuance, which were entered into the record at the time of the motion to

dismiss, was sufficient to show that the continuance was excludable); McNealy, 626 F.3d

at 863 (affirming continuance as an ends-of-justice continuance where, although the

district court granted the continuance without entering into the record any ends-of-justice

findings, the court later did so in denying the defendant’s motion to dismiss). Judge


7
 See ECF Email re Order Granting Motion to Continue (Exh. 5, time-stamped 4:57 P.M.); ECF Email re
Order Granting Motion to Transfer Case (Exh. 6, time-stamped 5:05 P.M.); ECF Email re Order to
Continue (Exh. 7, time-stamped 5:23 P.M.).

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 17
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 23 of 39 PageID 457

Scholer’s order memorializing her findings makes clear that she had ends-of-justice

considerations in mind when she granted the continuance, so this Court can properly

enter the same findings now in denying the motion to dismiss.

              2.     The second continuance of 187 days (Period 4) is excludable
                     under § 3161(h)(7)(A).

       Similar to the analysis in subsection II(A) above, the second continuance of 187

days (Period 4) is excludable under the Act. Well before the first continuance expired,

defense counsel filed a joint motion on behalf of both parties for a new scheduling order,

in which he requested a new trial date of January 2020. (See Joint Mot. for Amendment

Scheduling Order [54].) This Court construed that motion for what it was: a motion to

continue the trial setting. (Order on Mot. to Continue [55].) In granting the motion, the

Court made the ends-of-justice findings required by the Act:

       After careful consideration, the Court finds that the ends of justice served by
       granting the continuance outweigh the best interests of the public and the
       defendants in a speedy trial, and that failure to grant such a continuance might
       result in a miscarriage of justice. Specifically, the Court finds that the
       provisions of 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) are satisfied and
       accordingly, the motion is GRANTED.

Id.

       Similarly to the first continuance, the Court’s order granting the second

continuance satisfied the requirements of the Act and tolled the speedy-trial clock. Like

Judge Scholer’s findings, this Court used the “magic words” of § 3161(h)(7)(A) and

found that the ends of justice served by the continuance outweighed the defendant’s and

the public’s interest in a speedy trial. (Id.) And like Judge Scholer’s findings, the order

referenced specific factors listed in 18 U.S.C. § 3161(h)(7)(B)(i) and (iv), namely that

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 18
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                  Page 24 of 39 PageID 458

failure to grant the continuance could result in a miscarriage of justice or could deny the

defense or the government adequate time to prepare for trial. (Id.) Thus, the Court

should reject Hamilton’s claim that—”respectfully”—the Court failed to comport with

the Act’s requirements. (See Mot. to Dismiss at 9.) Further, as discussed above, the

Court also has the option to enter additional findings now if it is concerned that its earlier

order was inadequate under § 3161(h)(7)(A). See, e.g., Bieganowski, 313 F.3d at 283.

        B.      Hamilton’s motion for a status conference resulted in one day of
                excludable time (Period 1).

        Hamilton recognizes that one day is excludable on account of his March 4 motion

for a status conference. (See Mot. to Dism. at 3.) Under 18 U.S.C. § 3161(h)(1)(D), the

speedy-trial computation automatically excludes “delay resulting from any pretrial

motion, from the filing of the motion through the conclusion of the hearing on, or other

prompt disposition of, such motion.” Hamilton argues that his motion for a status

conference to address was addressed by Judge Scholer’s scheduling order, which was

also entered on March 4, although the motion was not terminated on the docket until

Judge Scholer transferred the case to this Court in May. (Mot. to Dism. at 3.) 8 The

excludable time on account of Hamilton’s motion, then, is one day.




8
 It could be argued that the scheduling order did not address all of the relief sought by Hamilton’s
motion, which specifically requested a status conference, rather than simply a scheduling order. In that
event, more than one day would be excludable under § 3161(h)(1), but the government does not press that
argument here because so much other time is clearly excludable for Periods 2, 3, and 4.

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 19
    Case 3:19-cr-00083-M Document 86 Filed 10/10/19                   Page 25 of 39 PageID 459


        C.      Proceedings relating to the suspension of codefendant Davis’s attorney
                resulted in 27 days of excludable time (Period 2).

        The 26-day period between March 18 and April 12 (Period 2) is excludable from

Hamilton’s speedy-trial computation. Under § 3161(h)(6), a defendant’s speedy-trial

clock is tolled for “[a] reasonable period of delay when the defendant is joined for trial

with a codefendant as to whom the time for trial has not run and no motion for severance

has been granted.” 18 U.S.C. § 3161(h)(6). The Fifth Circuit has construed this

provision to mean that “the excludable delay of one codefendant may be attributable to

all codefendants.” United States v. Franklin, 148 F.3d 451, 455 (5th Cir. 1998). 9

        The Court’s acceptance of codefendant Carolyn Davis’s guilty plea was delayed

by proceedings related to her attorney’s discipline and suspension from practice in the

Northern District. Davis made her initial appearance in court on March 1, 2019, the same

day as Hamilton’s initial appearance. (See Minute Entry for Davis Arraignment [19].)

Davis had already decided to plead guilty before her initial appearance, so she entered a

guilty plea at her arraignment hearing. (Id.). The same day, Magistrate Judge Rutherford

entered her report and recommendation that Judge Scholer accept Davis’s guilty plea.

(See Report and Recommendation [21].) But before Judge Scholer had accepted Judge

Rutherford’s recommendation, the clerk’s office entered a docket notice that Davis’s

attorney, Scottie Allen, had been disciplined in a different case and would be suspended




9
 The Speedy Trial Act was amended in October 2008—and some subsections were renumbered—so
cases decided before October 2008 refer to the exclusion for codefendant-related delay using its former
section number of 18 U.S.C. § 3161(h)(7).

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 20
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19            Page 26 of 39 PageID 460

from practice in the Northern District of Texas from April 1 through September 30, 2019.

(See Clerk’s Note of Mar. 15, 2019.)

       On March 18, 2019, Judge Scholer entered an order referring the Allen

disciplinary matter to Judge Rutherford for a hearing and additional findings, if

necessary. (Order of Mar. 18, 2019 [29].) Judge Rutherford set the Allen disciplinary

matter for hearing on March 29, 2019, and she addressed several matters at that hearing.

(See Orders of Mar. 20 and 29, 2019 [30, 37].) She granted Davis’s motion to substitute

attorney Heath Harris for attorney Allen. (See Order of Mar. 29, 2019 [37].) Further,

because Davis had been represented by Allen when she entered her guilty plea, Judge

Rutherford conducted a full inquiry into whether Allen’s representation and subsequent

discipline had affected the knowing and voluntary nature of Davis’s guilty plea and

confirmed that Davis did not wish to change or withdraw her plea. (See Supp. to Report

and Recommendation re Davis Plea of Guilty [38].) On March 29, the same day as the

hearing on the Davis/Allen matter, Judge Rutherford entered a supplement to her initial

report and again recommended that Judge Scholer accept Davis’s guilty plea. (Id.) On

April 12, 2019, Judge Scholer accepted Davis’s plea in accordance with Judge

Rutherford’s recommendations. (Order of Apr. 12, 2019 [39].)

       This delay relating to the suspension of Davis’s attorney is excludable as to Davis

and, by proxy, as to Hamilton. Under 18 U.S.C. § 3161(h)(1)(H), the speedy-trial

computation excludes delay reasonably attributable to “any period, not to exceed thirty

days, during which any proceeding concerning the defendant is actually under

advisement by the court.” The Allen disciplinary matter, and its effect on Davis’s guilty

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 21
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 27 of 39 PageID 461

plea, was under advisement by Judge Scholer from March 18—the day she referred the

matter to a magistrate judge—until April 12, the day she accepted Judge Rutherford’s

findings following a March 29 hearing. The total excludable time was 26 days, less than

the maximum of 30 provided by the Act. See 18 U.S.C. § 3161(h)(1)(H) (limiting

excludable time for any proceeding under advisement by the court to a period “not to

exceed thirty days”). Thus, the Allen disciplinary matter was excludable as to Davis and

is also excludable as to Hamilton, so long as it was “reasonable.” See 18 U.S.C.

§ 3161(h)(6); Franklin, 148 F.3d at 455.

       The delay stemming from the Allen disciplinary matter was reasonable. See 18

U.S.C. § 3161(h)(1)(H). The reasonableness of codefendant-related delay is “fact-

intensive” and determined on a “case-by-case basis.” Bieganowski, 313 F.3d at 283. In

assessing the reasonableness of the delay, the Court should consider “both the totality of

the circumstances of the case prior to trial and the actual prejudice suffered by the

appellant as a result of the [] exclusion.” Id. (internal quotation marks and citations

omitted). The relevant factors are (i) “the necessity of the delay, giving proper

consideration to the purpose behind subsection (h)[6]—accommodating the efficient use

of prosecutorial and judicial resources in trying multiple defendants in a single trial,” and

“prejudice, on the other hand,” for which “relevant considerations include whether the

delay impaired the appellant’s ability to defend himself or resulted in excessive pretrial

incarceration.” Id. (internal quotation marks and citations omitted).

       These considerations weigh in favor of finding the delay relating to Davis’s

attorney and guilty plea was reasonable. First, the delay was necessary in light of the

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 22
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 28 of 39 PageID 462

statutory purpose of subsection 3161(h)(1)(6), which is to ensure the efficient use of

resources in trying codefendants together. Although Davis had already entered a guilty

plea when she made her initial appearance, Judge Scholer rightly requested an inquiry

into whether her attorney’s discipline and suspension had affected his representation of

Davis or the knowing and voluntary nature of her guilty plea. Hamilton cannot credibly

claim otherwise, given that he now claims—following Davis’s death—that she regretted

her guilty plea and had wished to withdraw it. (Mot. to Dism. at 19–20.) The Allen

disciplinary matter was directly relevant to whether Davis would persist with her guilty

plea, and if she had not, the Court had a strong interest in trying both defendants jointly.

       Second, Hamilton was not prejudiced by the 27-day delay related to the Allen

disciplinary matter. He was not incarcerated at the time, so the delay did not increase his

pretrial incarceration time. See Bieganowski, 313 F.3d at 283 (listing pretrial

incarceration as relevant to the question of prejudice stemming from codefendant-related

delay). And any claim he could make that he was prejudiced by the delay related to

Davis’s plea is not credible because defense counsel was involved in requesting two

lengthy continuances—including one that will run until January 2020—after the

resolution of the Allen disciplinary matter. The Allen/Davis matter is excludable as

reasonable codefendant-related delay, so Hamilton’s speedy-trial computation should

exclude 26 days for it.




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 23
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19            Page 29 of 39 PageID 463


III.   The alleged speedy-trial violation here does not warrant the draconian
       remedy of dismissal with prejudice.

       The Court need not reach the remedy question, of course, unless it finds that

Hamilton has shown a violation of the Speedy Trial Act, which he has not. Even if he

had, and dismissal of the indictment were warranted under 18 U.S.C. § 3162(a)(2), it

should be without prejudice to refiling the indictment. “A district court is not required to

dismiss an indictment with prejudice for every violation of the Speedy Trial Act.” United

States v. Mancia-Perez, 331 F.3d 464, 468 (5th Cir. 2003). Indeed, “[t]he decision

whether to dismiss [an indictment] under the Speedy Trial Act with or without prejudice

is entrusted to the sound discretion of the district judge[,] and no preference is accorded

to either kind of dismissal.” United States v. Blevins, 142 F.3d 223, 225 (5th Cir. 1998);

see also United States v. Taylor, 487 U.S. 326, 334 (1988) (noting that Congress left the

decision to “the guided discretion of the district court” and “neither remedy was given

priority”).

       In determining whether a dismissal of an indictment for noncompliance with the

Act should be with or without prejudice, the district court should “consider (1) the

seriousness of the offense, (2) the facts and circumstances of the case which lead to the

dismissal, and (3) the impact of a reprosecution on the administration of the Act and on

the administration of justice.” Mancia-Perez, 331 F.3d at 468; see also 18 U.S.C.

§ 3162(a)(2). “The defendant has the burden of proving that dismissal of his case

pursuant to these factors is appropriate.” Mancia-Perez, 331 F.3d at 468.




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 24
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 30 of 39 PageID 464


       A.     Hamilton’s offenses were serious.

       Hamilton is charged with paying some $40,000 in bribes to a sitting member of

the Dallas City Council and promising her future employment in exchange for her

assistance in securing approval for one of his housing developments. (Indictment at 2–4.)

Not only did Council Member Davis help secure approval for one of Hamilton’s projects,

she helped him secure a $2.5 million loan for the project from the City of Dallas. (Id. at

3.) Hamilton has also been charged with paying bribes to Person A, (id. at 4), who was

Dwaine Caraway, another former Dallas City Council member who has since been

convicted and sentenced for accepting bribes in an unrelated case involving the Dallas

County Schools. This kind of public corruption is an abuse of the public’s trust in its

elected officials and undermines the integrity of government. Thus, it would almost seem

to go without saying that Hamilton’s offenses were serious.

       Relying on nonbinding authority, Hamilton argues that his offenses were not

serious because they were not violent and because he faced a maximum prison term of

ten years on each of two counts of bribery. But he acknowledges, as he must, that the

Fifth Circuit has previously recognized nonviolent white-collar offenses as “serious” for

speedy-trial purposes. In United States v. Clark, the Court upheld the district court’s

finding that the defendant’s tax fraud, which caused tax losses of $80,601, was “serious”

for speedy-trial purposes. See 577 F.3d 273, 282 (5th Cir. 2009). The Clark Court

approved of the district court considering the defendant’s ongoing course of criminal

conduct over more than a year’s time. Id. The district court in Clark “properly refused to




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 25
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 31 of 39 PageID 465

apply a mechanical test to judge the seriousness of Clark’s alleged offenses” and

“carefully considered the gravity of Clark’s alleged crimes.” Id.

       The Court should do the same here. The gravity of public-corruption crimes

cannot be reduced to the fact that they are not violent or the maximum sentence available

for the crime. Rather, the Court must take into account the full circumstances of the

conduct with which Hamilton has been charged. He paid bribes to a public official in

order to secure approval for one of his affordable-housing developments, and he funneled

those bribes through a nonprofit organization in an attempt to evade detection. (See

Indictment at 3.) He paid these bribes to Davis over the course of almost two years, an

ongoing course of criminal conduct similar to that seen in Clark. (Id. at 2.) He has also

been charged with paying bribes to Council Member Caraway in August 2018, which

further demonstrates that Hamilton’s criminal behavior in paying bribes to city officials

occurred over the course of years. (Id. at 4–5.) These offenses were serious.

       B.     The facts surrounding the delay strongly favor dismissal without
              prejudice.

       Of all of the remedy factors, the second factor—the circumstances surrounding the

delay—weighs heaviest against dismissal with prejudice. Hamilton, through defense

counsel, was largely the cause of the delay of which he now complains. As the Fifth

Circuit has repeatedly recognized, dismissal with prejudice is not an appropriate remedy

where the defendant and his attorneys were the cause of the delay. See Clark, 577 F.3d at

283 (holding that the district court did not abuse its discretion in weighing the second

factor against dismissal with prejudice where “the overwhelming majority of the delays



Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 26
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19              Page 32 of 39 PageID 466

resulted from the conduct of [the defendant] and his attorneys”); United States v. Peoples,

811 F.2d 849, 851 (5th Cir. 1987) (holding that defendant’s partial responsibility for the

delay favors dismissal without prejudice).

       These cases are not the only examples of the Fifth Circuit disapproving of speedy-

trial claims where the delay resulted from a continuance to which the defendant agreed.

Indeed, that Court has often found such claims waived on appeal, holding that a

defendant is “precluded from [] challenging” a continuance to which he agreed on

speedy-trial grounds. E.g., Whitfield, 590 F.3d at 358. A defendant “may not seek to

turn the benefit he accepted into an error that would undo his conviction.” Westbrook,

119 F.3d at 1188 (internal quotation marks and citations omitted) (cited in Whitfield).

“The Speedy Trial Act entitles criminal defendants to adequate time for preparing a

defense, but that right may not be used as a two-edged sword . . . .” Whitfield, 590 F.3d

at 358 (emphasis added). In keeping with these principles, the Fifth Circuit has followed

the “‘sensible maxim that defendants ought not to be able to claim relief on the basis of

delays which they themselves deliberately caused.’” Id. (quoting United States v.

Kington, 875 F.2d 1091, 1108 (5th Cir. 1989)).

       The record here, along with the attached correspondence between defense counsel

and the government, show that defense counsel was a driving force—if not the driving

force—behind the parties’ requests for a late fall and then January trial setting. In

contrast to his claim that the government “fil[ed] this case and then let[] it linger,” (Mot.

to Dism. at 13), defense counsel Lowell was actively involved with negotiating for a later

trial date, and Lowell was the first to propose a late-fall trial date, (Exhs. 1–4).

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 27
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19               Page 33 of 39 PageID 467

       Lowell now insinuates that that the speedy-trial clock had never occurred to him in

claiming that he “never agreed to any excludable time” and that any delay was caused by

the “government’s failure to monitor the passing of non-excludable delays under the

STA.” (Mot. to Dism. at 1, 12–13 (internal quotation marks and citation omitted)). But

it strains all credulity for a white-collar defense attorney of Lowell’s caliber—whose firm

biography boasts of 24 high-profile federal criminal representations—to suggest that he

was unaware of the speedy-trial implications of the continuances he actively requested.

And the viability of Lowell’s claim that he never agreed to excludable time ended with

the Court’s May 14 order—six days after the initial trial setting—which noted in

boldfaced text that any further continuances sought would put the defendant beyond the

speedy-trial deadline. (Id. at 2 (emphasis in original).) In light of these facts, the

circumstances surrounding the delay weigh heavily against dismissal with prejudice.

       C.     The balance of the administration of the Act and the administration of
              justice weigh against dismissal with prejudice.

       The final remedy factor under the Act—reprosecution’s impact on the

administration of the Act and on the administration of justice— “encompasses three

concerns: the defendant’s right to a timely trial; the deterrent effect of a prejudicial

dismissal on Government’s repeated violations of speedy trial requirements; and the

public’s interest in bringing the accused to trial.” Clark, 577 F.3d at 283-84. It also

implicates the presence or absence of prejudice to the defendant. Id.

       The defendant’s right to a speedy trial cannot weigh in favor of dismissal with

prejudice here because he caused the delays of which he complains. As the Fifth Circuit



Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 28
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19               Page 34 of 39 PageID 468

has recognized, when “it is the conduct of the defendant or defense counsel which creates

the delay, it is only the public’s interest in a speedy trial which has been violated.”

Peoples, 811 F.2d at 852. Thus, “[u]sing the sanction of dismissal [with prejudice] for

such delay would be counterproductive” because—putting aside that a defendant cannot

violate his own speedy-trial rights—it would create a “powerful incentive” in future cases

“for defendants and defense counsel to create delay.” Id. In other words, a dismissal-

with-prejudice remedy would actually harm the administration of the Act and impair the

public’s interest in seeing Hamilton put to trial.

       Further, the record here shows no government conduct that needs deterring with

the harsh remedy of dismissal with prejudice. The government entered in good faith into

run-of-the-mill scheduling negotiations with defense counsel, the kind that occur in

almost every case. (See Exhs. 1–3.) Even if the Court finds fault with these negotiations,

dismissal without prejudice is an adequate remedy because it would “impose[] some costs

on the prosecution and the court, which . . . encourages compliance” with the Act, while

not “unduly impairing the enforcement of federal criminal laws.” Zedner, 547 U.S. at

499. The lack of intentional delay by the government renders a dismissal-with-prejudice

remedy inappropriate. See Blevins, 142 F.3d at 226 (holding that dismissal with

prejudice for deterrent value would be “inappropriate” where the record does not reflect

that the government intentionally delayed the proceedings); see also United States v.

Kramer, 827 F.2d 1174, 1178 (8th Cir. 1987) (“Dismissal with prejudice in this case

lacks any prophylactic effect as this is not a case where the court needs to deter repetition

of prosecution actions which lead to the violation of the [STA].”).

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 29
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 35 of 39 PageID 469

       Finally, Hamilton has not made an adequate showing of prejudice to his defense to

warrant immunity from reprosecution. His argument here turns on the unavailability of

Carolyn Davis as a witness due to her untimely death; he claims that Davis would have

testified on his behalf at trial. But he fails to convincingly show that Davis’s absence will

prejudice him. Davis admitted twice in open court that she was guilty of accepting bribes

from Hamilton, and she signed a six-page factual resume detailing that conduct. Such

“[s]olemn declarations [made] in open court carry a strong presumption of verity.”

Blackledge v. Allison, 431 U.S. 63, 74 (1977). Davis’s prior statements uniformly point

to her (and, by proxy, Hamilton’s) guilt in the offense charged in the indictment.

       It is hardly dispositive that defense counsel procured—only after Davis died—

declarations from three of her associates indicating that she wanted to withdraw her

guilty plea and testify on Hamilton’s behalf. First, it is unlikely that Davis would have

been allowed to do this after twice declaring her guilt in open court. The court would

have had to engage in a seven-factor analysis under United States v. Carr, and almost all

of the Carr factors would have weighed against allowing Davis withdraw her plea:

       (1) whether the defendant asserted her innocence; (2) whether the
       Government would suffer prejudice if the withdrawal motion was granted;
       (3) whether the defendant delayed in filing her withdrawal motion;
       (4) whether the withdrawal would substantially inconvenience the court;
       (5) whether the defendant had close assistance of counsel; (6) whether the
       original plea was knowing and voluntary; and (7) whether the withdrawal
       would waste judicial resources.

United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). In particular, the second

through seventh Carr factors would have weighed heavily against allowing Davis to

withdraw her plea.

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 30
  Case 3:19-cr-00083-M Document 86 Filed 10/10/19            Page 36 of 39 PageID 470

       Further, Hamilton’s prejudice argument neglects that even if Davis had withdrawn

her guilty plea, she would have been on trial along with him. Under the Fifth

Amendment, she could not have been “‘called to testify’” at her own trial, so Hamilton

has not shown a “loss of [] exculpatory testimony.” (See Mot. to Dism. at 20 (quoting

Albert Wash Decl.).) Even if Davis would have testified at her own trial—likely against

the advice of counsel—the government could have impeached her with her prior

inconsistent statements that she accepted bribes from Hamilton and her factual resume.

Such testimony would also have opened the door for the government to show that Davis

had—under Hamilton’s accounting of the facts—perjured herself in two hearings before

the magistrate judge. In other words, even accepting the defense declarations as true, it is

far from a foregone conclusion that Hamilton has lost a valuable exculpatory witness due

to trial delays.

       Beyond that, there is reason to doubt the truthfulness of the declarations. For

example, one declarant claims that Davis told her that she “never told the FBI or

prosecutors that Ruel Hamilton did anything wrong,” (see Mot. to Dismiss, Exh. B at 4),

and another declarant reports Davis saying that “she told the FBI that Mr. Hamilton did

not do anything wrong and did not pay her any bribes,” (see id., Exh. A at 1). These

statements are demonstrably false. On December 20, 2018, more than two months before

she pled guilty, Davis unequivocally told the FBI that she voted for Hamilton’s Royal

Crest project on two occasions because he had been giving her money. (See Exh. 8 at 6

(FBI 302 report summarizing agents’ interview with Davis).) She further told agents that

“it’s a bribe, that’s what it is.” (Id.) AUSAs Busch and Wirmani were present for this

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 31
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 37 of 39 PageID 471

interview, along with Davis’s attorney, and all of them heard Davis make these

statements. (Id. at 1.)

       Even if one were to credit the declarations and believe that Davis “never told the

FBI or prosecutors that Hamilton did anything wrong,” the government intends to

introduce at trial consensually recorded meetings in which Davis discussed accepting

bribes from Hamilton. For example, in October 2018, Davis had a meeting with

codefendant Jeremy Scroggins, whose nonprofit organization Hamilton used to funnel

bribes to Davis. (See Exh. 9 at 1 (FBI 302 report re Davis/Scroggins meeting of Oct. 3,

2018).) Davis and Scroggins discussed former City Council Member Dwaine Caraway,

who has already been convicted of accepting bribes in another case, and how “you cannot

take $40,000 or $50,000 from somebody you do not know when you are on the Dallas

City Council.” (Id.) Davis then told Scroggins that she was afraid to accept cash from

people and described the process by which she got Hamilton to write checks to

Scroggins’s nonprofit organization, and “she can get the cash from the checks.” (Id.)

This recorded call is just one example of why Davis’s putative testimony would have had

little value to Hamilton at trial, even if he had shown in his motion that Davis (i) intended

to withdraw her plea, (ii) would have been allowed to withdraw her plea under the Carr

analysis, (iii) would have waived her Fifth Amendment rights and testified at trial, and

(iv) would have also sought to exonerate Hamilton in the process. And of course, he has

not convincingly shown—or even attempted to show—any of these things. So he has

also not convincingly shown that he has been prejudiced by Davis’s unavailability as a

witness.

Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 32
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 38 of 39 PageID 472

       Finally, Hamilton cannot show that he was prejudiced by Davis’s unavailability as

a witness because he cannot show that he was ever—at any time in the past—prepared to

stand trial. Indeed, just eighteen days before Davis’s death, defense counsel filed a

motion seeking a six-month continuance of the trial setting. The loss of Davis as a

witness, then, is a purely hypothetical harm because the defense was never ready for trial

at any time before she died. The prejudice factor, too, weighs against dismissal with

prejudice.

                                     CONCLUSION

       In sum, Hamilton has shown no speedy-trial violation, and this Court can easily

deny the motion without a hearing.

                                                 Respectfully submitted,

                                                 ERIN NEALY COX
                                                 United States Attorney

                                                 /s/ Emily Falconer
                                                 MARCUS BUSCH
                                                 Assistant United States Attorney
                                                 Texas Bar No. 03493300

                                                 EMILY B. FALCONER
                                                 Assistant United States Attorney
                                                 Texas Bar No. 24069694
                                                 1100 Commerce Street, Third Floor
                                                 Dallas, Texas 75242
                                                 Telephone: 214.659.8681
                                                 Facsimile: 214.767.4100




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 33
 Case 3:19-cr-00083-M Document 86 Filed 10/10/19             Page 39 of 39 PageID 473


                             CERTIFICATE OF SERVICE

       I certify that I filed this document with the Court’s electronic filing system, which

will automatically serve all counsel of record.

                                                  /s/ Emily Falconer
                                                  Emily Falconer




Government’s Response to Speedy Trial Act & Sixth Amendment Motion – Page 34
